Citation Nr: 1034023	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-10 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for a dental disorder 
(claimed as loss of teeth), claimed as secondary to service-
connected type II diabetes mellitus, for purposes of receiving 
compensation.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for a tumor on the spinal cord with 
surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The issue of whether new and material evidence has been received 
to reopen a claim of service connection for a tumor on the spinal 
cord with surgery is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that the 
Veteran has any compensable dental disability as a result of 
service, including secondary to his service-connected diabetes 
mellitus.


CONCLUSION OF LAW

The Veteran's tooth loss is not a compensable disability; service 
connection for loss of teeth, including secondary to his service-
connected diabetes mellitus, is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.381, 
4.150 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) and that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the claim of service connection for a dental 
disability, an April 2008 letter to the Veteran explained the 
evidence necessary to substantiate his claim for both direct and 
secondary service connection, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  He 
did not receive complete notice of what specifically is needed to 
substantiate a claim of service connection for a dental 
disability (either for compensation or for treatment purposes).  
In addition, the Veteran has not been afforded a VA dental 
examination in connection with his claim and his records from the 
Social Security Administration have not been obtained.  However, 
the U.S. Court of Appeals for Veterans Claims (Court) has held 
(in essence) that the VCAA does not apply where interpretation of 
applicable law and its application, and not factual evidence, is 
dispositive.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Inasmuch as it is neither alleged, nor suggested by the record, 
that the Veteran has disability due to dental trauma in service, 
the law is dispositive in this matter.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment records 
have been secured.  In addition, the Veteran does not contend any 
in-service dental trauma and his claim is limited to service 
connection for a dental disorder secondary to a service connected 
disability, precluding the possibility of service connection for 
VA outpatient dental treatment purposes.  He has not identified 
any pertinent evidence that remains outstanding.  VA's duty to 
assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

The Veteran is claiming entitlement to service connection for a 
dental disability secondary to his service-connected diabetes 
mellitus.  Under the relevant laws and regulations, service 
connection may be granted for a disability resulting from disease 
or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Secondary service 
connection is available where a service-connected disability 
directly caused another disability and where a service-connected 
disability has aggravated a non-service-connected disability.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Dental disabilities that may be awarded compensable disability 
ratings are set forth under 38 C.F.R. § 4.150.  These 
disabilities include chronic osteomyelitis or osteoradionecrosis 
of the maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, limited temporomandibular motion, loss 
of the ramus, loss of the condyloid or coronoid processes, loss 
of the hard palate, loss of teeth due to the loss of substance of 
the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable prosthesis, 
when the bone loss is a result of trauma or disease but not the 
result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic 
Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
diseases are to be considered service-connected only for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records (STRs) reflect normal dental treatment, 
no dental trauma is shown or alleged by the Veteran.  

Post service treatment records are silent with respect to dental 
treatment and a May 2008 response from the Salt Lake City VA 
Medical Center notes that dental treatment was not indicated.  

The Veteran contends that his teeth have been falling out because 
of decay caused by his service-connected diabetes mellitus.  He 
has testified that he had excellent teeth prior to the 
manifestation of diabetes; however, because of the diabetes his 
gums got bad, his teeth get loose, and he has had to pull some 
out himself.  The Veteran has supported his contentions with 
information printed off the Internet which states that tooth 
decay and periodontal disease are among the most common oral 
health problems associated with diabetes.   

Considering the evidence in light of the above, the Board finds 
that the Veteran does not have a compensable dental disability.  
Notably, he has not submitted any competent evidence showing that 
he suffers from any of the disabilities included under 38 C.F.R. 
§ 4.150.  The evidence suggests that his loss of teeth resulted 
from periodontal disease (for which compensation may not be 
awarded).

For these reasons and bases, the preponderance of the evidence is 
against the claim, so it must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

The Board also gives little probative value to the medical 
treatise evidence provided by the Veteran.  Medical treatise 
evidence can, in some circumstances, constitute competent medical 
evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses).  However, medical evidence that is 
speculative, general or inconclusive in nature cannot support a 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  In this case, the Veteran's 
citation to Internet articles is an attempt by a layperson to 
apply general medical principals to the Veteran's claim.  Because 
the evidence is general (i.e., not particular to the Veteran), 
and because the Veteran is not competent to speculate on the 
application of the medical treatise to his claim, the citation to 
these articles by a layman cannot support a grant of service 
connection.  

The Board has also considered the Veteran's statements and sworn 
testimony asserting a nexus between his current dental problems 
and his diabetes mellitus.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

The Veteran is competent to report symptoms because this requires 
only personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470.  However, whether he has compensable 
dental disability (as defined by VA regulation) secondary to a 
service-connected disorder is not the type of question for which 
a layperson can provide competent opinion evidence.  The Board 
concludes that the preponderance of the evidence is against this 
claim of service connection, and that there is no doubt to be 
resolved.  Hence, the appeal must be denied.


ORDER

Service connection for compensation purposes for a dental 
disability, including loss of teeth, is denied.


REMAND

The evidence reveals that the Veteran has received Social 
Security Administration (SSA) disability benefits for an 
unspecified disability.  A January 2005 VA treatment report notes 
that the Veteran has been on Social Security Disability since 
1995.  Where there has been a determination with regard to SSA 
benefits, any records concerning that decision that are relevant 
to the Veteran's claim must be obtained.  Golz v. Shinseki, No. 
2009-7039 (Fed. Cir. Jan. 4, 2010); Tetro v. Gober, 14 Vet. 
App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992).  As the SSA's disability determination and any 
related medical records have not yet been associated with the 
claims file, a remand is necessary to obtain these records.

In addition, a July 2009 VA treatment report notes that the 
Veteran continues to be followed by private doctors.  VA has 
notice of the existence of additional likely pertinent treatment 
records; such records must be secured and associated with the 
claims files.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
the providers of all treatment and/or 
evaluation, VA and private, he has received 
for his claimed back disability and to 
provide any releases needed to secure records 
of any such private evaluation/treatment.  If 
any provider does not respond, the Veteran 
and his representative should be so advised, 
and reminded that ultimately it is his 
responsibility to ensure that any private 
records are secured.

2.  The RO should obtain from SSA copies of 
any decision regarding any claim for SSA 
disability benefits and copies of the record 
(particularly medical records) upon which any 
such claim was decided.  If such records are 
unavailable because they have been lost or 
destroyed, it should be so noted in the 
claims file.

3.  The RO should undertake any other 
development suggested by the development 
ordered above, and then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


